                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

IN RE:
EDWIN BACON HALL, MD                                                       No. 11-19-10585 JA
              Debtor.

    OBJECTION OF NAMED UNSECURED CREDITORS AND JOINDER WITH
  STATE OF NEW MEXICO AND US TRUSTEE IN OBJECTION TO APPLICATION
                   TO EMPLOY SPECIAL COUNSEL

       COME NOW Unsecured Creditors/ Plaintiffs’ Theresa Bunney (POC#4), Ashley Cruz

(POC #5), Christopher Ahn (POC # 7) Vicki Benites (POC #9), Barbara Blue (POC #10), Sally

Torres (POC #11), Jose Holguin (POC #12), Sandra Garcia (POC # 13) , Dianne Lopez (POC

#15), Julian Becker (POC #14), Margaret Plant (POC #16) and Marvin Varela (POC #17) and

Marianna Trujillo (POC #18), unsecured creditors with claims against Edwin B. Hall (collectively

referred to below as “Named Unsecured Creditors”) by and through their attorney Will Ferguson

and Associates (Albert N. Thiel, Jr.) and joins with the US Trustee and the State of New Mexico

in objecting to the application of Debtor to employ special counsel for Criminal defense

Representation, filed June 26, 2019 as Doc 70, stating: from the bankruptcy Estate.

       1.      The arguments and facts of the US Trustee and State of New Mexico are adopted

by reference. The named Unsecured Creditors join in their objections.

       2.      The Named Objecting Unsecured Creditors are former patients of former Dr. Edwin

B. Hall and victims of his use of John Connell, an unlicensed person who surrendered his medical

license, to improperly treat his former patients and abandon their care.

       3.      Edwin B. Hall prepaid a large retainer to defense counsel and made advantageous

marital settlement in the wake of civil and possible criminal claims.

       4.      Debtor should not be allowed to use Estate Assets for his criminal defense and

avoid proper settlement of legitimate claims.




Case 19-10585-j11        Doc 73     Filed 07/08/19     Entered 07/08/19 17:06:06 Page 1 of 2
        WHEREFORE the named unsecured creditors pray the Court to deny the Debtor’s

Application to Employ Special counsel for Debtor re Defense Representation filed June 17, 2019

as Doc. 64, and that the Court grant such other and further relief as the Court deems just and

appropriate.



                                                     Respectfully Submitted,

                                                     WILL FERGUSON & ASSOCIATES

                                                      /s/ Albert N. Thiel, Jr.
                                                     ALBERT N. THIEL, JR.
                                                     Attorney for Plaintiff
                                                     1720 Louisiana Blvd., NE, Suite 100
                                                     Albuquerque, NM 87110
                                                     T 505-243-5566 / F 505-243-5699
                                                     al@fergusonlaw.com



I HEREBY CERTIFY on July 8, 2019, I electronically filed the foregoing with the Court via the
CM/ECF system. All attorneys and parties identified with the Court for electronic service on the
record in this case received service electronically in accordance with the CM/ECF system on the
date of filing.


/s/ Albert N. Thiel, Jr.
Albert N. Thiel, Jr.




Case 19-10585-j11          Doc 73   Filed 07/08/19    Entered 07/08/19 17:06:06 Page 2 of 2
